DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Nicholas Aitken on May 21, 2021.

The application has been amended as follows: 

Please amend claims 3 and 6 as follows:

Claim 3, line 3 insert “fluid” between “headspace” and “mixture”. 
Claim 6, line 2 insert a space between “flow” and “passage” in the word “flowpassage”. 



Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: The present claims overcome the most current grounds of rejection for the reasons set forth in the decision of the Patent Trial and Appeal Board dated 21 May 2021 which are herein incorporated by reference.
 None of the cited references teach the elements of the claims alone or in combination. The closest prior art is Poinsard which teaches a method of preserving fermentable beverage aromas in which a condenser connected to the fermentation container receives the container’s headspace gas. Poinsard, however, fails to teach using a carbon dioxide scrubber to remove a portion of the carbon dioxide gas from the headspace fluid and returning aromatic fluid in a gaseous form to the headspace as required by the present claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion

Claims 1-11 and 22 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A COX whose telephone number is (571)270-1075.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/STEPHANIE A COX/Examiner, Art Unit 1791